Name: COMMISSION REGULATION (EC) No 1362/97 of 16 July 1997 fixing the representative prices and the additional import duties for molasses in the sugar sector
 Type: Regulation
 Subject Matter: trade;  prices;  foodstuff
 Date Published: nan

 17. 7 . 97 1 EN I Jthcial journal or the turopean communities N W 1 OU/ 1 1 (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1362/97 of 16 July 1997 [ixing the representative prices and the additional import duties for molasses in the sugar sector THE COMMISSION Ob THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EC) No 1 599/96 (2), Having regard to Commission Regulation (EC) No 1422/95 of 23 June 1 995 laying down detailed rules of application for imports of molasses in the sugar sector and amending Regulation (EEC) No 785/68 (3), and in particular Articles 1 (2) and 3 ( 1 ) thereof, Whereas Regulation (EC) No 1422/95 stipulates that the cif import price for molasses, hereinafter referred to as the 'representative price', should be set in accordance with Commission Regulation (EEC) No 785/68 (4); whereas that price should be fixed for the standard quality defined in Article 1 of the above Regulation ; Whereas the representative price for molasses is calcu ­ lated at the frontier crossing point into the Community, in this case Amsterdam; whereas that price must be based Dn the most favourable purchasing opportunities on the world market established on the basis of the quotations or prices on that market adjusted for any deviations from the standard quality; whereas the standard quality for molasses s defined in Regulation (EEC) No 785/68 ; Whereas, when the most favourable purchasing opportu ­ lities on the world market are being established, account must be taken of all available information on offers on :he world market, on the prices recorded on important :hird-country markets and on sales concluded in interna ­ : iunal trade of which the Commission is aware, either directly or through the Member states; whereas, under Article 7 of Regulation (EEC) No 785/68 , the Commis ­ sion may for this purpose take an average of several prices as a basis, provided that this average is representative of actual market trends; Whereas the information must be disregarded if the goods concerned are not of sound and fair marketable quality or if the price quoted in the offer relates only to a small quantity that is not representative of the market; whereas Dffer prices which can be regarded as not representative of ictual market trends must also be disregarded; Whereas, if information on molasses of the standard quality is to be comparable, prices must, depending on :he quality of the molasses offered, be increased or ¢educed in the light of the results achieved by applying \rticle 6 of Regulation (EEC) No 785/68 ; Whereas a representative price may be left unchanged by vay of exception for a limited period if the offer price vhich served as a basis for the previous calculation of the epresentative price is not available to the Commission ind if the offer prices which are available and which ippear not to be sufficiently representative of actual narket trends would entail sudden and considerable :hanges in the representative price ; Whereas where there is a difference between the trigger &gt;rice for the product in question and the representative mce, additional import duties should be fixed under the :onditions set out in Article 3 of Regulation (EC) No 422/95; whereas should the import duties be suspended pursuant to Article 5 of Regulation (EC) No 1422/95, pecific amounts for these duties should be fixed; Whereas application of these provisions will have the ffect of fixing the representative prices and the addi ­ ional import duties for the products in question as set &gt;ut in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are n accordance with the opinion of the Management Committee for Sugar, ') OJ No L 177, 1 . 7. 1981 , p. 4. 2) OJ No L 206, 16 . 8 . 1996, p. 43 . 3) OJ No L 141 , 24 . 6. 1995, p . 12. 4) OJ No L 145, 27 . 6 . 1968 , p . 12. No L 188/2 I EN 1 Urhcial Journal of the buropean Communities i / . / . y / HAS ADOKlbD THlb KbUULAllUM : Article 1 The representative prices and the additional duties applying to imports of the products referred to in Article 1 of Regulation (EC) No 1422/95 are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 17 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX fixing the representative prices and additional import duties applying to imports of molasses in the sugar sector CN code Amount of the representative price in ECU per 100 kg net of the product in question Amount of the additional duty in ECU per 100 kg net of the product in question Amount of the duty to be applied to imports in ECU per 100 kg net of the product in question because of suspension as referred to in Article 5 of Regulation (EC) No 1422/95 (2) 1703 10 00 (') 8,47  0,00 1703 90 00 (') 12,52  0,00 [') For the standard quality as defined in Article 1 of amended Regulation (EEC) No 785/68 . (2) This amount replaces, in accordance with Article 5 of Regulation (EC) No 1422/95, the rate of the Common Customs Tariff duty fixed for these products.